DETAILED ACTION
	Claims 1-14 are pending.  Claims 11-14 are withdrawn and as they are drawn to an invention that was non-elected without traverse in reply filed 11-09-2021, all other claims being in condition for allowability, these claims are cancelled by examiner’s amendment below.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 11-14 are canceled.
Allowable Subject Matter
Claim 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method comprising incorporating graphene oxide into a solution, reducing the GO by refluxing with carbon nitride to form C3N4-rGO, and incorporating ruthenium ions into the C3N4-rGO composite to form C3N4-rGO-RU.
Prior art Peng et al. (“Hydrogen evolution reaction catalyzed by ruthenium ion-complexed graphitic carbon nitride nanosheets” J. Mater. Chem. A. 2017, Iss. 34, pp. 18261-18269) teaches a hydrogen evolution reaction catalyst comprising ruthenium embedded on C3N4.  Peng does not teach that the ruthenium embedded on C3N4 further comprises graphene oxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729